DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.

Drawings
The Drawings filed on 01/21/2020 are accepted for examination.

Response to Amendment
This Office Action responses to the Applicant’s Preliminary Amendment filed on 08/25/2022 in which claims 1, 9 and 12 have been amended, claim 15 has been added and entered of record.



Response to Arguments
Applicant’s arguments on pages 7-13 of the Amendment with respect to the amended independent claims 1, 9 and 12 have been fully considered and persuasive, therefore the rejections to the claims are withdrawn.
Claims 1-15 are pending for examination.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
         Regarding independent claims 1, 9 and 12, the prior art of record does not teach or suggest the claimed invention having “wherein said presetting comprises, for said each converter, collecting a voltage difference between a negative output end of the said each converter and the ground point of the power generation system, and performing an addition calculation based on the collected voltage difference and an output voltage of the said each converter to obtain the output voltage to ground of the said each converter” and a combination of other limitations thereof as recited in claims. 
Regarding claims 2-8, 10-11, and 13-15, the claims have been found allowable due to their dependencies to claims 1 and 9 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836